IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CARRIE KELLY, ADMINISTRATRIX OF          : No. 537 MAL 2016
ESTATE OF JUSTIN KELLY,                  :
DECEASED, AS ASSIGNEE OF DALLAS          :
MATTHIAS, D/B/A DALLAS MATTHIAS          : Petition for Allowance of Appeal from
TREE SERVICE,                            : the Order of the Superior Court
                                         :
                  Petitioner             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
H.C. KERSTETTER CO.,CENTRAL              :
INSURERS GROUP, INC.AND THOMAS           :
BERICH,                                  :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.